Citation Nr: 1002977	
Decision Date: 01/20/10    Archive Date: 02/01/10

DOCKET NO.  06-25 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

N. Rippel, Counsel




INTRODUCTION

The Veteran served on active duty with the Navy from March 
1975 to July 1977.

This case came before the Board of Veterans' Appeals (Board) 
on appeal of a December 2005 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.

In a November 2008, the Board granted service connection for 
left knee disability, denied service connection for a back 
disability and an increased rating for right knee disability, 
and remanded the claim for a TDIU for further action by the 
originating agency.  The claim has been returned to the Board 
for further appellate action.  


FINDINGS OF FACT

1.  The Veteran is currently service connected for residuals 
of a right knee injury with degenerative joint disease, rated 
as 30 percent disabling; chronic adjustment disorder with 
depressed mood, rated as 30 percent disabling effective March 
25, 2008; and degenerative joint disease of the left knee, 
rated as 30 percent disabling; and left knee disability, 
rated as 10 percent disabling; his combined evaluation for 
compensation was 40 percent prior to March 25, 2008, and has 
been 60 percent as of that date.

2.  The Veteran's service-connected disabilities, singly or 
in combination, do not preclude him from obtaining or 
maintaining any form of substantially gainful employment 
consistent with his education and industrial background.




CONCLUSION OF LAW

The criteria for a total disability rating based on 
individual unemployability due to service-connected 
disabilities are not met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 3.340, 3.341, 4.16 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


The Veteran is seeking a TDIU.  The Board will initially 
discuss certain preliminary matters and will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004). 

The record reflects that the Veteran filed his claim TDIU in 
April 2005.  He was provided VCAA notice by letter mailed in 
September 2005.  He was sent additional notice, including 
notice addressing the effective-date element of the claim, in 
March 2006.  Although fully-compliant notice was not sent 
until after the initial adjudication of the claim, the Board 
finds that there is no prejudice to the Veteran in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  In this regard, the Board notes 
that following the provision of the required notice and the 
receipt of all pertinent evidence, the originating agency 
readjudicated the Veteran's claim in November 2009.  There is 
no indication in the record or reason to believe that the 
ultimate decision of the originating agency would have been 
different had complete VCAA notice been provided at an 
earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 
437 (2006) (A timing error may be cured by a new VCAA 
notification followed by a readjudication of the claim).  

The Board further notes that service treatment records and 
all available post-service medical evidence identified by the 
Veteran have been obtained.  The Veteran has been provided a 
VA examination in response to this claim, and a medical 
opinion has been rendered in response to Board remand 
directives.  Neither the Veteran nor his representative has 
identified any outstanding evidence that could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such evidence.  The Veteran did not respond to the March 2009 
letter (described in the Board remand) requesting information 
which would allow VA to verify unemployment.  VA's duty to 
assist a veteran in developing the facts and evidence 
pertinent to a veteran's claim is not a one-way street.  See 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  It is the 
responsibility of veterans to cooperate with VA.  See Caffrey 
v. Brown, 6 Vet. App. 377, 383 (1994); Olson v. Principi, 3 
Vet. App. 480, 483 (1992).  The Board observes that in the 
most recent VA examination, the Veteran reported that he was 
still working.  Thus, the Board finds that the VA has 
fulfilled its duty to assist the Veteran as to this matter.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the Veteran.  Accordingly, the Board will address the merits 
of the claim.

Legal Criteria

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16.  A finding of 
total disability is appropriate, "when there is present any 
impairment of mind or body which is sufficient to render it 
impossible for the average person to follow a substantially 
gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15 (2009).

"Substantially gainful employment" is that employment "which 
is ordinarily followed by the nondisabled to earn their 
livelihood with earnings common to the particular occupation 
in the community where the veteran resides."  Moore (Robert) 
v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal 
employment shall not be considered substantially gainful 
employment."  38 C.F.R. § 4.16(a).

A TDIU may be assigned where the schedular rating is less 
than total when the claimant is, in the judgment of the 
rating agency, unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities, provided that, if there is only one such 
disability, it must be rated at 60 percent or more, and if 
there are two or more disabilities, there shall be at least 
one disability rated at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent.  For the purpose of determining whether a claimant 
has one disability rated at 60 percent or more, disabilities 
resulting from common etiology or one accident will be 
considered one disability.  38 C.F.R. § 4.16(a).



Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, but fails to meet 
the percentage requirements for eligibility for a total 
rating set forth in 38 C.F.R. § 4.16(a), such case shall be 
submitted for extra-schedular consideration in accordance 
with 38 C.F.R. § 3.321.

For a veteran to prevail on a claim for a TDIU on an extra-
schedular basis, the record must reflect some factor which 
takes the case outside the norm.  The sole fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough.  A disability rating in itself is recognition 
that the impairment makes it difficult to obtain or keep 
employment, but the ultimate question is whether the veteran 
is capable of performing the physical and mental acts 
required by employment, not whether he can find employment.  
Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In determining whether unemployability exists, consideration 
may be given to the veteran's level of education, special 
training and previous work experience, but not to his age or 
to any impairment caused by non service-connected 
disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2009).

Burdon of Proof

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Service connection is in effect for residuals of a right knee 
injury with degenerative joint disease, rated as 30 percent 
disabling; chronic adjustment disorder with depressed mood, 
rated as 30 percent disabling effective March 25, 2008; and 
degenerative joint disease of the left knee, rated as 30 
percent disabling; and left knee disability, rated as 10 
percent disabling; his combined evaluation for compensation 
was 40 percent prior to March 25, 2008, and has been 60 
percent as of that date.  Service connection has been granted 
for the adjustment disorder and the left knee disability as 
secondary to the service-connected right knee disability.  
The three disabilities qualify as one disability under § 4.16 
for the purpose of establishing the existence of one 
disability rated at 60 percent or more.  Therefore, the 
Veteran met the minimum schedular criteria for a TDIU as of 
March 25, 2008.  

With respect to whether the Veteran has been rendered 
unemployable as a result of his service-connected 
disabilities, the Board notes that the Veteran has continued 
to work for the postal service in a sedentary position during 
the period of this claim.  The report of June 2005 VA 
orthopedic examination reflects that his right knee pain is 
treated with Naprosyn.  He was working full time for the post 
office.  He stated that they find jobs for him to perform.  
He reported he had been using a cane for three years.  The 
examiner noted that the service-connected knee disability 
affected his work as described by the Veteran.  

In August 2005, the Veteran forwarded documents to VA showing 
that he had missed work over the past 18 months due to left 
knee disability.  Private treatment records from T.R., M.D., 
dated from 1999 through August 2005 confirm that the left 
knee disability essentially restricted the Veteran to 
performing sedentary work and precluded lifting heavy objects 
in the few years prior to August 2005.  He underwent left 
UniSpacer arthroplasty in November 2004.  

A VA form 21-4192 indicates he was a "modified mail 
handler" at the post office, and that his duties included 
checking employees identification badges at the front desk.  

VA Mental Health treatment records show treatment for major 
depression, with a Global Assessment of Functioning (GAF) 
score of 55, in January 2007.  

A report of VA orthopedic examination conducted in September 
2009 reflects that the Veteran was still working for the post 
office.  He noted his upper tibial osteotomy for progressive 
arthritis of the left knee in 2002, with total knee 
arthroplasty with "UniSpacer" in 2004 performed by his 
private doctor.  He was taking Naprosyn and ibuprofen.  He 
noted he was no longer a mail handler because he had to get 
off of that job due to inability to stand and move about with 
the knee.  The diagnosis was left knee degenerative arthritis 
status post arthroscopy, upper tibial osteotomy, and 
UniSpacer total knee with continuing discomfort and 
patellofemoral chondromalacia pain as well.  The examiner 
opined that the Veteran was employable and was currently 
employed.  Therefore, he concluded, the service-connected 
disabilities did not render him unemployable since he was 
currently employed.  

The preponderance of the evidence is against a finding that 
the Veteran's service-connected disabilities render him 
unemployable.  The record reflects that the Veteran has 
worked for many years at the postal service.  The record 
shows that the Veteran continues to demonstrate the capacity 
for sustained substantial gainful activity.  The Board 
acknowledges consistent with the report of the September 2009 
orthopedic examination and the Veteran's complaints that his 
Veteran's service-connected disabilities present certain 
limitations inasmuch as he has been limited to performing 
sedentary duties and minimal lifting at the post office.  
Never the less, he retains the ability to perform work as 
described above.  No medical professional has opined that the 
Veteran's service-connected disabilities actually render him 
unable to obtain or maintain substantially gainful employment 
consistent with his education and occupational background.  
Moreover, he is actually working.  

In sum, the evidence clearly demonstrates that the Veteran's 
service- connected disabilities are not sufficient to render 
him unemployable.  Accordingly, the claim must be denied.


ORDER

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities is 
denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


